The State of TexasAppellee




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 23, 2015

                                       No. 04-15-00345-CR

                                         Enrique MATA,
                                            Appellant
                                                v.
                                       The STATE of Texas,
                                             Appellee

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 12-05-00028-CRL
                          Honorable Donna S. Rayes, Judge Presiding

                                          ORDER
       Appellant=s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed the appellant of his right to file his own brief. Nichols v. State, 954
S.W.2d 83, 85 (Tex. App.CSan Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1
(Tex. App.CSan Antonio 1996, no pet.). The State has filed a letter waiving its right to file an
appellee=s brief unless the appellant files a pro se brief.

        If the appellant desires to file a pro se brief, he must do so within sixty days from the date
of this order. See Bruns, 924 S.W.2d at 177 n.1. If the appellant files a pro se brief, the State
may file a responsive brief no later than thirty days after the date the appellant=s pro se brief is
filed in this court. It is further ORDERED that the motion to withdraw, filed by appellant=s
counsel, is HELD IN ABEYANCE pending further order of the court.



                                                      _________________________________
                                                      Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court